RENDERED: JULY 23, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                   NO. 2020-CA-0033-MR

TIMOTHY ALLEN HELTON                                                 APPELLANT


                      APPEAL FROM FAYETTE CIRCUIT COURT
v.                    HONORABLE JOHN E. REYNOLDS, JUDGE
                           ACTION NO. 16-CR-00865-001


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

CALDWELL, JUDGE: Timothy Helton (Helton) appeals the Fayette Circuit

Court’s denial of relief upon his motion pursuant to CR1 60.02 in which he alleged

the sentence that he agreed to serve in a plea agreement is violative of KRS2

532.110(1)(c) and KRS 532.080(6)(b). We disagree and affirm the trial court.



1
    Kentucky Rules of Civil Procedure.
2
    Kentucky Revised Statutes.
                                       FACTS

             In 2016, Helton was charged in several counties with multiple counts

related to a crime spree wherein he and others stole motor vehicle trailers and

merchandise from retailers, apparently to finance a heroin addiction. On August

17, 2017, he pleaded guilty in Pulaski Circuit Court to violating KRS 506.120(2)

by stealing property for resale, a class C felony, and being a persistent felony

offender in the first degree, with a sentence of imprisonment on that judgment of

fourteen (14) years. Exactly two months later, Helton entered a guilty plea in

Fayette Circuit Court to one count of theft by unlawful taking under $10,000, four

counts of attempted theft by unlawful taking under $500, and being a persistent

felony offender in the first degree and was sentenced, in accord with the

agreement, to a total sentence on that judgment of eight (8) years, to run

consecutive to the Pulaski Circuit Court sentence.

             Helton did not appeal either judgment. Rather, in 2019, he filed a pro

se motion pursuant to CR 60.02(e) and (f) in Fayette Circuit Court, arguing that the

total sentence of imprisonment under both judgments of twenty-two (22) years was

illegal as the total sentence should have been no longer than twenty (20) years. He

cited KRS 532.110(1)(c) as supportive of his claim.

             The Fayette Circuit Court denied the motion without a hearing.

Helton appealed that order to this Court and we affirm the Fayette Circuit Court.


                                         -2-
                          STANDARD OF REVIEW

            The standard of review of an appeal involving a CR
            60.02 motion is whether the trial court abused its
            discretion. A movant is not entitled to a hearing on a CR
            60.02 motion unless he “affirmatively alleges facts
            which, if true, justify vacating the judgment and further
            allege[s] special circumstances that justify CR 60.02
            relief.” White has failed to present any facts or legal
            grounds sufficient to invalidate his sentence. Thus, the
            trial court did not abuse its discretion in denying his CR
            60.02 motion without a hearing.
White v. Commonwealth, 32 S.W.3d 83, 86 (Ky. App. 2000) (citations omitted).

                                   ANALYSIS

            KRS 532.110(1)(c) caps the maximum sentence a trial court can

impose for multiple offenses at whatever the maximum sentence would be

available under KRS 532.080, or persistent felony offender sentencing, but no

more than 70 years in any event.

            (1) When multiple sentences of imprisonment are
            imposed on a defendant for more than one (1) crime,
            including a crime for which a previous sentence of
            probation or conditional discharge has been revoked, the
            multiple sentences shall run concurrently or consecutively
            as the court shall determine at the time of sentence, except
            that:

            ...

                   (c) The aggregate of consecutive indeterminate
                   terms shall not exceed in maximum length the
                   longest extended term which would be authorized
                   by KRS 532.080 for the highest class of crime for
                   which any of the sentences is imposed. In no event


                                        -3-
                   shall the aggregate of consecutive indeterminate
                   terms exceed seventy (70) years.

Helton argues that this provision is applicable when multiple circuit courts are

imposing sentences under disparate indictments. We disagree.

             Because the maximum available sentence of imprisonment for the

highest class of crime for which he entered a guilty plea, a class C felony, is twenty

(20) years under KRS 532.080(6)(b), Helton believes that the maximum sentence

which can be imposed upon him can be no more than twenty years. He argues this

despite the fact that his crime spree crossed county lines and multiple jurisdictions

indicted him for crimes committed within their borders.

             Helton misinterprets the statute. None of the courts could

individually impose a judgment with a sentence longer than twenty (20) years, and

none of them did so. However, the Fayette Circuit Court was completely within its

authority to order the eight-(8)-year sentence to be served consecutively to the

sentence imposed by the Pulaski Circuit Court.

             Further, KRS 533.060(3) applies and required the Fayette Circuit

Court to run its sentence consecutive to the Pulaski sentence.

             When a person commits an offense while awaiting trial
             for another offense, and is subsequently convicted or
             enters a plea of guilty to the offense committed while
             awaiting trial, the sentence imposed for the offense
             committed while awaiting trial shall not run concurrently
             with confinement for the offense for which the person is
             awaiting trial.

                                         -4-
KRS 533.060(3). As his counsel acknowledged in a pleading seeking probation in

Fayette Circuit Court, Helton committed the offenses in Pulaski, Mercer, Grant,

and Boyle counties whilst on bond on the Fayette County charges.3 Thus, the

imposition of a consecutive sentence was in accord with the law and was not an

abuse of discretion.

               However, most fatal of all to Helton’s claim is the fact that CR 60.02

is not the proper vehicle for relief from what one believes is an illegal sentence.

Rather, Helton should have filed a direct appeal to raise this issue.

               We hold that the proper procedure for a defendant
               aggrieved by a judgment in a criminal case is to directly
               appeal that judgment, stating every ground of error which
               it is reasonable to expect that he or his counsel is aware
               of when the appeal is taken.

Gross v. Commonwealth, 648 S.W.2d 853, 857 (Ky. 1983). Having failed to

appeal the Fayette Circuit judgment, Helton cannot now seek post-conviction relief

for an issue which should have been raised in a direct appeal.

               [T]he rule may be utilized only in extraordinary
               situations when relief is not available on direct appeal or


3
  “The cases in Grant, Mercer and Boyle were essentially part of the syndicate, as each case also
involved Walmart thefts. Tim has been finally sentenced to 14 years in Pulaski County and the
sentences in Grant (3 years, case # 17-CR-00055), Mercer (12 months, case # 16-CR-00096),
and Boyle (12 months, case # 16-CR-0228) have all been resolved for a total sentence of 14
years . . . . Since the above described cases were committed while Tim was on bond on the
Fayette charges, it is understood that any custodial sentence imposed by this Court will have to
run consecutive to the 14 year sentence he is currently serving. The question before this Court is
whether Tim deserves a 22 year total sentence for non-violent theft offenses fueled by heroin
addiction . . . .”

                                               -5-
                under RCr[4] 11.42. McQueen v. Commonwealth, 948
                S.W.2d 415, 416 (Ky.1997). That is, CR 60.02 is not
                intended merely as an additional opportunity to relitigate
                the same issues which could reasonably have been
                presented by direct appeal or an RCr 11.42 proceeding.
                Id.

Foley v. Commonwealth, 425 S.W.3d 880, 884 (Ky. 2014).

                                      CONCLUSION

                We affirm the Fayette Circuit Court’s Order denying Helton’s motion

for CR 60.02 relief. Procedurally, this issue should have been raised in a direct

appeal, and for that reason alone relief cannot be granted. On the merits, however,

Helton’s argument is not well taken, and the sentence imposed in the judgment at

issue herein was not violative of the law and was the sentence he bargained for in

the plea agreement to which he agreed.

                ALL CONCUR.



    BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

    Timothy Helton, pro se                   Daniel Cameron
    Lexington, Kentucky                      Attorney General of Kentucky

                                             Thomas A. Van De Rostyne
                                             Assistant Attorney General
                                             Frankfort, Kentucky




4
    Kentucky Rules of Criminal Procedure.

                                            -6-